DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.
 
Response to Amendment
Applicant’s amendment dated 06/15/2021, in which claims 1, 3, 8, 14, 17-19 were amended, claims 2 and 5 were cancelled, has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “a width of a second opening pattern of the second mask is smaller than a width of a first opening pattern of the first mask” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 17, claim 17 recites the limitation “wherein a width of a second opening pattern of the second mask is smaller than a width of a first opening pattern of the first mask.” However, the specification and the drawings do not disclose that limitation. In fact, Fig. 1 of the pending application discloses otherwise in which a width of a second opening pattern of the second mask 16 is greater than a width of a first opening pattern of the first mask 14 

    PNG
    media_image1.png
    347
    643
    media_image1.png
    Greyscale

The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the 
Consequently, the pending specification fails to provide a written description of the invention, discovery and the manner/process of making and using the same. Thus Applicant has not shown possession of the claimed invention at the time of the invention. Accordingly, claim 17 and all claims depending therefrom were not in possession of Applicant at the time of filing.

Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



  Regarding claim 19, claim 19 recites the limitation "the reference transmittance" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.

Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
For the purpose of this Action, the limitation “wherein a width of a second opening pattern of the second mask pattern is smaller than a width of a first opening pattern of the first mask” of claim 17 will be interpreted and examined as --“wherein a width of a second opening pattern of the second mask pattern is greater than a width of a first opening pattern of the first mask.’’

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7 and 22 are rejected under 35 U.S.C. 103 as obvious over Arnold et al. (US Pub. 20110204523) in view of Hua et al. (US Pat. 5288660) and Shih et al. (US Pub. 20070178410).
Regarding claims 1 and 22, Arnold et al. discloses in Fig. 7, Fig. 8, paragraph [0072]-[0075] a method of forming a semiconductor structure, comprising: 
forming a multi-layer structure over a substrate [Fig. 7, Fig. 8A]; 
forming a photoresist stack [8-200 and 8-210] with a stepped sidewall on the multi-layer structure [Fig. 8A]; and 
transferring a pattern of the photoresist stack [8-200 and 8-210] to the multi-layer structure [Fig. 8B-8I].
Arnold et al. fails to disclose

forming a first photoresist material on the multi-layer structure; 
forming a second photoresist material on the first photoresist material; 
performing a first exposing step to the first and second photoresist materials; 
performing a first developing step to the first and second photoresist materials, so as to remove a portion of the second photoresist material; 
performing a second exposing step to the first and second photoresist materials; and 
performing a second developing step to the first and second photoresist materials, so as to remove another portion of the second photoresist material and a portion of the first photoresist material;
wherein no etching step is present between the first exposure step and the second developing step.
Hua et al. discloses in Fig. 4-Fig. 7, columns 4, lines 58-68, column 5
wherein forming the photoresist stack comprises forming steps in a sequential order of: 
forming a first photoresist material [76][Fig. 4]; 
forming a second photoresist material [78] on the first photoresist material [76][Fig. 4]; 
performing a first exposing step to the first and second photoresist materials [76 and 78][Fig. 5]; 

performing a second exposing step to the first and second photoresist materials [76 and 78][Fig. 6]; and 
performing a second developing step to the first and second photoresist materials [76 and 78] so as to remove a portion of the first photoresist material [76]; [Fig. 7];
wherein no etching step is present between the first exposure step and the second developing step.
Hua et al. fails to disclose 
performing the second developing step to the first and second photoresist materials, so as to remove another portion of the second photoresist material and the portion of the first photoresist material.
Shin et al. discloses in Fig. 3A-3B, paragraph [0023]
performing a developing step to the first and second photoresist materials [140 and 120] so as to remove so as to remove another portion [142] of the second photoresist material [140] and the portion [122] of the first photoresist material [120] to form a dual damascene pattern in the first and second photoresist material. 
Consequently, the combination of Hua et al. and Shin et al. would result to “performing the second developing step to the first and second photoresist materials, so as to remove another portion of the second photoresist material and the portion of the first photoresist material.”
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 3, Arnold et al. discloses in Fig. 8A the photoresist stack has a stepped sidewall.
Shin et al. also discloses in Fig. 3B, the photoresist stack has a stepped sidewall.


Hua et al. and Shin et al. also discloses 
wherein the first photoresist material is different from the second photoresist material [paragraph [0017] of Shin et al., column 5 of Hua et al.]. 

Regarding claims 6 and 7, Arnold et al. discloses in Fig. 8A-8I, paragraph [0075] 
wherein two photoresist stacks are arranged side by side on the multi-layer structure, and an opening pattern between the two photoresist stacks defines a damascene structure;
wherein two photoresist stacks are arrange side by side on the multi-layer structure, and an opening pattern between the two photoresist stacks defines a redistribution layer structure.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US Pub. 20110204523) in view of Hua et al. (US Pat. 5288660) and Shih et al. (US Pub. 20070178410) as applied to claim 1 above and further in view of Colburn et al. (US Pub. 20070148598) and Nguyen et al. (US Pat. 5936707).
Regarding claims 8-10, Arnold et al. fails to disclose 
wherein the photoresist stack with the stepped sidewall is defined by a single photomask;
wherein the photomask comprises: a mask substrate having a reference transmittance; a first mask pattern over the mask substrate and having a first 
wherein the second transmittance is less than about 10% of the reference transmittance, and the first transmittance is between about 15% and about 90% of the reference transmittance;
wherein the photomask further comprises a third mask pattern over the second mask pattern and having a third transmittance less than the second transmittance.
wherein the third transmittance is less than about 10% of the reference transmittance, the second transmittance is between about 15% and about 50% of the reference transmittance, and the first transmittance is between about 55% and about 90% of the reference transmittance.
Shin et al. suggests in Fig. 3A-3B that 
wherein the photoresist pattern stack with the stepped sidewall is defined by a single photomask.
Shin et al. further suggests that the portion [144] of the second photoresist material [140] can be exposed/developed using the same mask for exposing/developing the portion [122] of the first photoresist material [120].
Colburn et al. discloses in Fig. 6a-6b, paragraph [0052]-[0054], [0059]-[0060]
wherein the photoresist pattern [6-200] with the stepped sidewall is defined by a single photomask [6-140];
wherein the photomask [6-140] comprises: a mask substrate having a reference transmittance; a first mask pattern over the mask substrate and having a first 
wherein the second transmittance [0%] is less than about 10% of the reference transmittance [100%], and the first transmittance [30%] is between about 15% and about 90% of the reference transmittance [100%];
wherein the photomask [6-140] further comprises a third mask pattern over the second mask pattern and having a third transmittance less than the second transmittance [Fig. 6b].
Nguyen et al. discloses in Fig. 5, Fig. 12a and Fig. 13, column 7, lines 60-67, column 8, lines 6-12, column 9, column 13, lines 33-38
wherein the photoresist pattern [102] with the stepped sidewall is defined by a single photomask;
wherein the photomask comprises: a mask substrate [78] or [92] having a reference transmittance; a first mask pattern [76] or [94] over the mask substrate [78] or [92] and having a first transmittance; and a second mask pattern [74] or [96] over the first mask pattern [76] or [94] and having a second transmittance less than the first transmittance;
wherein the second transmittance [0%] is less than about 10% of the reference transmittance [100%], and the first transmittance [30%] is between about 15% and about 90% of the reference transmittance [100%][Fig. 5, Fig. 13, column 8, lines 4-12, column 9];

wherein the third transmittance [0%] is less than about 10% of the reference transmittance; the second transmittance is between about 15% and about 50% of the reference transmittance, and the first transmittance is between about 55% and about 90% of the reference transmittance. 
Nguyen et al. discloses in column 9, lines 12-15, 34-35 that “[e]ach of the plurality of second transmission level films 74 and 76 producing transmitted light at one of a plurality of second intensities greater than the first intensity and less than the third intensity” and “[l]ight is then transmitted through the reticle at four intensities (and phases).” Thus, Nguyen et al. discloses the second transmittance is different from the first transmittance. Nguyen discloses in column 4, lines 44-55, column 8, lines 4-6 that a partially transmitting film has a transmittance between about 10% and about 90% of the reference transmittance. Nguyen suggests in Fig. 13 that the transmissions of mask patterns of the photomask is increased in direction toward the mask substrate. Consequently, Nguyen suggests each of the first and second transmittance is between about 10% and about 90% of the reference transmittance and the first transmittance is greater than the second transmittance. Further, it would have been obvious to modify Nguyen to provide “the second transmittance is between about 15% and about 50% of the reference transmittance, and the first transmittance is between about 55% and about 90% of the reference transmittance”. The ordinary artisan would have been motivated to modify Nguyen in the manner set forth above for at least the purpose of 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Colburn et al., Nguyen et al. and Shin et al. into the method of Arnold et al. to include wherein the photoresist stack with the stepped sidewall is defined by a single photomask; wherein the photomask comprises: a mask substrate having a reference transmittance; a first mask pattern over the mask substrate and having a first transmittance; and a second mask pattern over the first mask pattern and having a second transmittance less than the first transmittance; wherein the second transmittance is less than about 10% of the reference transmittance, and the first transmittance is between about 15% and about 90% of the reference transmittance; wherein the photomask further comprises a third mask pattern over the second mask pattern and having a third transmittance less than the second transmittance; wherein the third transmittance is less than about 10% of the reference transmittance, the second transmittance is between about 15% and about 50% of the reference transmittance, and the first transmittance is between about 55% and about 90% of the reference transmittance. The ordinary artisan would have been motivated to modify Arnold et al. in the above manner for the purpose of providing multilevel reticle having plurality of distinct transparency regions to form multiple photoresist patterns, to improve the resolution in transmitted light intensities, to reduce constructive interference between adjacently illuminated areas of photoresist and to reduce errors caused by diffraction and to simplify the lithography process for forming KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US Pub. 20110204523) in view of Hua et al. (US Pat. 5288660) and Shih et al. (US Pub. 20070178410) and Colburn et al. (US Pub. 20070148598). 
Regarding claims 14-16, Arnold et al. discloses in Fig. 7, Fig. 8A-8I, a method of forming a semiconductor structure, comprising: 
forming a first photoresist layer [7-200] or [8-200] on a substrate [Fig. 7, Fig. 8A];
forming a second photoresist layer [7-210] or [8-210] on the first photoresist layer [7-200] or [8-200][Fig. 7, Fig. 8A]; 
forming a first photoresist pattern in the first photoresist layer [8-200] and a second photoresist pattern in the second photoresist layer [8-210].
Arnold et al. fails to disclose in embodiment of Figs. 8
forming the first photoresist pattern in the first photoresist layer and the second photoresist pattern in the second photoresist layer comprising forming steps in a sequential order of:
exposing the first and second photoresist layers to a first light by using a photomask with a first exposure dose; 

exposing the first and second photoresist layers to a second light by using the photomask with a second exposure dose different from the first exposure dose; and 
developing the first and second photoresist layers with a second developer so as to remove another portion of the second photoresist layer and a portion of the first photoresist layer;
wherein the first developer is the same as the second developer;
wherein the second exposure dose is higher than the first exposure dose.	
Hua et al. discloses in Fig. 4-Fig. 7, columns 4, lines 58-68, column 5
forming the first photoresist pattern [86] in the first photoresist layer [76] and the second photoresist pattern [90] in the second photoresist layer [78] comprising forming steps in a sequential order of:
exposing the first [76] and [78] second photoresist layers to a first light with a first exposure dose [Fig. 5]; 
developing the first and second photoresist layers [76 and 78] with a first developer so as to remove a portion of the second photoresist layer [78] [Fig. 6, column 5, lines 37-46]; 
exposing the first and second photoresist layers [76 and 78] to a second light with a second exposure dose different from the first exposure dose [Fig. 6, column 5, lines 13-18, 47-51]; and 

wherein the second exposure dose is higher than the first exposure dose [column 5, lines 16-18].	
Hua et al. fails to disclose 
developing the first and second photoresist layers with the second developer, so as to remove another portion of the second photoresist layer and the portion of the first photoresist layer.
Shin et al. discloses in Fig. 3A-3B, paragraph [0023]
developing the first and second photoresist materials [140 and 120] with a developer so as to remove another portion [142] of the second photoresist material [140] and the portion [122] of the first photoresist material [120] to form a dual damascene pattern in the first and second photoresist material;
Consequently, the combination of Hua et al. and Shin et al. would result to “developing the first and second photoresist layers with the second developer, so as to remove another portion of the second photoresist layer and the portion of the first photoresist layer.”
Shin et al. also suggests that 
the first developer to remove the portion 144 is the same as the second developer to remove the portion 142 and 122.
Arnold et al. discloses in Figs. 2, Figs. 6, paragraph [0055]-[0057] that the first and second photoresist layers have different exposure doses and the second exposure 
Thus, the combination of Hua et al., Shin et al. and Arnold et al. result to “a second exposure dose different from the first exposure dose”; “the second exposure dose is higher than the first exposure dose” and “the first developer is the same as the second developer.”
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hua et al. and Shin et al. into the method of Arnold et al. to include forming the first photoresist pattern in the first photoresist layer and the second photoresist pattern in the second photoresist layer comprising forming steps in a sequential order of: exposing the first and second photoresist layers to a first light by using a photomask with a first exposure dose; developing the first and second photoresist layers with a first developer so as to remove a portion of the second photoresist layer; exposing the first and second photoresist layers to a second light by using the photomask with a second exposure dose different from the first exposure dose; and developing the first and second photoresist layers with a second developer so as to remove another portion of the second photoresist layer and a portion of the first photoresist layer; wherein the first developer is the same as the second developer; wherein the second exposure dose is higher than the first exposure dose.	The ordinary artisan would have been motivated to modify Arnold et al. in the above manner for the purpose of providing suitable method including suitable sequential 
Arnold et al. and Hua et al. fails to disclose 
exposing the first and second photoresist layers to a first light by using a photormask
exposing the first and second photoresist layers to the second light by using the photomask.
Shin et al. suggests that the portion [144] of the second photoresist material [140] can be exposed/developed using the same mask for exposing/developing the portion [122] of the first photoresist material [120].
Colburn et al. discloses in Fig. 6a-6b, paragraph [0052]-[0054], [0059]-[0060]
a single photomask [6-140] is used to form different photoresist pattern [6-200] in a photoresist stack.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Colburn et al., and Shin et al. into the method of Arnold et al. to include exposing the first and second photoresist layers to a first light by using a photormask; exposing the first and second photoresist layers to the second light by using the photomask. The ordinary artisan would have been motivated to modify Arnold et al. in the above manner for the purpose of providing multilevel reticle having plurality of distinct transparency regions to form multiple photoresist patterns, and to simplify the lithography process for forming photoresist pattern having steps and to improve photomask alignment [paragraph .

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (US Pat. 6350674) in view of Hua et al. (US Pat. 5288660) and Shih et al. (US Pub. 20070178410) and Colburn et al. (US Pub. 20070148598).
Regarding claims 17-20, Okamura discloses in Fig. 7-Fig. 13 columns 5-7 a method of forming a semiconductor structure, comprising: 
providing a substrate having a multi-layer structure [50], a first photoresist layer [60] and a second photoresist layer [64] sequentially formed thereon; 
transferring a first opening pattern [62] to the first photoresist layer [60], and transferring a second opening pattern [66] to the second photoresist layer [64];
etching the multi-layer structure [50] with the remaining first and second photoresist layers [60 and 64] after photolithography processes [Fig. 8, Fig. 12];
wherein two photoresist stacks [R] are arrange side by side on the multi-layer structure [50], and an opening pattern [H] between the two photoresist stacks [R] defines a damascene structure or a redistribution layer structure [Fig. 8, Fig. 12-13].
Okamura fails to disclose 
transferring the first opening pattern to the first photoresist layer, and transferring the second opening pattern to the second photoresist layer comprising:

after performing the first photolithography process, performing a second photolithography process by using the photomask, so as to transfer the first opening pattern of the first mask to the first photoresist layer, and simultaneously transfer a second opening pattern of a second mask to the second photoresist.
Hua et al. discloses 
transferring the first opening pattern to the first photoresist layer comprising:
after providing the substrate, performing a first photolithography process by using a photomask [80], so as to transfer a first opening pattern [86] of a first mask [80] to the second photoresist layer [78];
after performing the first photolithography process, performing a second photolithography process, so as to transfer the first opening pattern [90] of the first mask to the first photoresist layer [76].
Shin et al. discloses in Fig. 3A-3B, paragraph [0023]
transferring the second opening pattern to the second photoresist layer comprising:
performing a photolithography process, so as to transfer the first opening pattern of the first mask [340] to the first photoresist layer [76] and simultaneously transfer a second opening pattern of a second mask [360] to the second photoresist [140] to form a dual damascene pattern in the first and second photoresist material.

Consequently, the combination of Hua et al. and Shin et al. results to “performing a first photolithography process by using a photomask, so as to transfer a first opening pattern of a first mask to the second photoresist layer; after performing the first photolithography process, performing a second photolithography process by using the photomask, so as to transfer the first opening pattern of the first mask to the first photoresist layer, and simultaneously transfer a second opening pattern of a second mask to the second photoresist.”
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Shin et al. and Hua et al. into the method of Okamura to include transferring the first opening pattern to the first photoresist layer, and transferring the second opening pattern to the second photoresist layer comprising: after providing the substrate, performing a first photolithography process by using a photomask, so as to transfer a first opening pattern of a first mask to the second photoresist layer; after performing the first photolithography process, performing a second photolithography process by using the photomask, so as to transfer the first opening pattern of the first mask to the first photoresist layer, and simultaneously transfer a second opening pattern of a second mask to the second photoresist. The ordinary artisan would have been motivated to modify Okamura in the above manner for the purpose of providing suitable method for forming photoresist pattern having steps; providing a single photomask for forming the first photoresist KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Okamura and Hua et al. fails to disclose 
wherein the photomask comprises: 
a mask substrate; 
a first mask over the mask substrate and having a first transmittance; and 
a second mask over the first mask and having a second transmittance different from the first transmittance, wherein a width of the second opening pattern of the second mask is smaller than a width of the first opening pattern of the first mask;
wherein the second transmittance is less than about 10% of a reference transmittance of the mask substrate, and the first transmittance is between about 15% and about 90% of the reference transmittance.
Shih et al. discloses in Fig. 2A-2B, Fig. 3A-3B
wherein the photomask comprises: 
a mask substrate [220] or [320]; 
a first mask [240] or [340] over the mask substrate [220] or [320] and having a first transmittance; and 
a second mask [260] or [360] over the first mask [240] or [340] and having a second transmittance different from the first transmittance, wherein a width of 
Colburn et al. discloses in Fig. 6a-6b, paragraph [0052]-[0054], [0059]-[0060]
wherein the photomask [6-140] comprises:
a mask substrate; 
a first mask pattern over the mask substrate and having a first transmittance; and 
a second mask pattern over the first mask pattern and having a second transmittance less than the first transmittance, wherein a width of the second opening pattern of the second mask is greater than a width of the first opening pattern of the first mask;
wherein the second transmittance [0%] is less than about 10% of a reference transmittance [100%] of the mask substrate, and the first transmittance [30%] is between about 15% and about 90% of the reference transmittance [100%].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Shih et al. and Colburn et al. into the method of Okamura to include wherein the photomask comprises: a mask substrate; a first mask over the mask substrate and having a first transmittance; and a second mask over the first mask and having a second transmittance different from the first transmittance, wherein a width of the second opening pattern of the second mask is smaller than a width of the first opening pattern of the first mask; wherein the second transmittance is less than about 10% of a reference transmittance of the mask substrate, and the first transmittance is between about 15% and about 90% 

Claim 21 is rejected under 35 U.S.C. 103 as obvious over Arnold et al. (US Pub. 20110204523) in view of Hua et al. (US Pat. 5288660) and Shih et al. (US Pub. 20070178410) as applied to claim 1 above and further in view of Colburn et al. (US Pat. 7579137).
Regarding claim 21, Arnold and Hua disclose 
wherein the first photoresist material has a first exposure threshold, the second photoresist material has a second exposure threshold [each of photoresist layer inherently has an exposure threshold].
Arnold and Hua et al. fails to disclose 
the first exposure threshold is higher than the second exposure threshold.
However, Hua et al. discloses that the first photoresist and the second photoresist have different optical properties and have different exposure threshold. One of ordinary skill in the art would have recognized the finite number of predictable solutions for respective relationship between the first exposure threshold and the 
For further support, Colburn et al. is cited. 
Colburn et al. discloses in column 3, lines 23-32, column 4, lines 9-11, 48-54
the first exposure threshold is lower or higher than the second exposure threshold.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Colburn et al. into the method of Arnold and Hua et al. to include the first exposure threshold is higher than the second exposure threshold. The ordinary artisan would have been motivated to modify Arnold and Hua et al. in the above manner for the purpose of providing suitable relationship between the first exposure threshold and the second exposure threshold to obtain photoresist pattern having steps. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 6-22 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822